DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment to the claims, specification, and abstract filed on 03/11/2019 has been entered. Claims 1-20 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Since claim 1 fails to recite a transitional phrase (comprising, consisting, consisting of), it is unclear which portion of the claim is the preamble and which portion of the claim is the body. For the purpose of examination, the limitation in question was interpreted as – A light guide plate, comprising –.

Claims 2-10 are rejected for being dependent on rejected claim 1.

Claim Interpretation
Claim 1, line 4 recites the limitation “the light-converting unit comprises an accommodating cavity made of a light-transmitting material”. As seen in para[0029]-para[0030] of the applicant’s specification, the light-converting unit includes an accommodating cavity (12, Figs.1-3 of the applicant’s drawings) formed by a light-transmitting material. The term “accommodating cavity” usually refers to an empty space void of material (e.g. a hole). However, in the context of the applicant’s disclosure, the term “accommodating cavity” appears to be referring to the solid structure of the light-converting unit itself. The applicant’s disclosure as a whole makes a distinction between a blind hole 6 of a light guide plate 5, an accommodating cavity 12 of a light-converting unit, and a light-converting material 8 of the light-converting unit. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 7-11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ILLEK (US 2015/0097198), and in view of KANADE (US 2012/0051093). 
Regarding claim 1, as best understood, ILLEK discloses a light guide plate comprising blind hole (43, Fig.1) is arranged at a first surface (40, Fig.1) of the light guide plate (4, Fig.1), the blind hole is filled with a light-converting unit (as seen in para[0075], the “light-converting unit” was considered to be the scattering body 3 including conversion means for converting the primary radiation into a different radiation; as seen in Fig.1, the blind hole 43 was considered to be filled with the light-converting unit 3), the light-converting unit comprises an accommodating cavity (as seen in Fig.1, the “accommodating cavity” was considered to be the structure/shape of 
ILLEK fails to disclose a plurality of blind holes is arranged at a first surface of the light guide plate.
However, KANADE discloses a plurality of blind holes is arranged at a first surface of a light guide plate (as seen in Figs.7-9, the “blind holes” were considered to be the blind holes of the light guide plate 701/801/901 receiving the light source 702/802/902).
Therefore, in view of KANADE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of blind holes as taught by KANADE to the light guide plate of ILLEK in order to increase the intensity of the light guide plate by the multiple blind holes and light sources.

Regarding claim 3 and claim 19, ILLEK further discloses a diameter of the accommodating cavity is smaller than 100µm (as seen in para[0013], the accommodating cavity of the light-converting unit 3 can have a cone shape; a “cone” was considered to have an decreasing diameter reaching the apex of the cone; as a result, the diameter of the 
ILLEK modified by KANADE fails to explicitly disclose wherein a diameter of each blind hole is in a range of 100µm to 1000 µm, a depth of each blind hole is in a range of 100µm to 1000µm.
Regarding “a diameter of each blind hole is in a range of 100µm to 1000 µm, a depth of each blind hole is in a range of 100µm to 1000µm”, one of ordinary skill in the art would have recognized that the diameter and the depth (e.g. height) can be in the range of micrometers. Light guides can commonly include blind holes, grooves, recessed microstructures, indentations, slots, etc in the range of micrometers to direct light for providing a desired light distribution pattern. Since the prior art of record shows blind holes of a light guide plate, the range (micrometer) itself was not considered to be distinct from the prior art of record. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a diameter and a depth of the blind holes of ILLEK modified by KANADE in a range of micrometers in order to direct light for providing a desired light distribution pattern.

Regarding claim 4, ILLEK further discloses wherein the light-transmitting material comprises a glass or a transparent resin (as seen in para[0019], the light-transmitting material of the light-converting unit 3 is made of PMMA, glass, silicone, or epoxy).

Regarding claim 7, ILLEK further discloses wherein a refractive index of a medium filled into the gap is less than a refractive index of the light-converting material (as seen in para[0019], the light-transmitting material of the light-converting unit 3 can be PMMA; as seen in 

Regarding claim 8, ILLEK further discloses wherein the medium in the gap (6, Fig.1) is air (para[0073]).

Regarding claim 9, ILLEK further discloses wherein the outer wall of the accommodating cavity is an inclined surface (as seen in Fig.1, the outer wall of the accommodating cavity of the light-converting unit 3 is an inclined surface).

Regarding claim 10, ILLEK further discloses wherein the first surface (40, Fig.1) is a light-entering surface of the light guide plate (4, Fig.1).

Regarding claim 11, ILLEK discloses a backlight module comprising a light guide plate (4, Fig.1), wherein a blind hole (43, Fig.1) is arranged at a first surface (40, Fig.1) of the light guide plate, the blind hole is filled with a light-converting unit (as seen in para[0075], the “light-converting unit” was considered to be the scattering body 3 including conversion means for converting the primary radiation into a different radiation; as seen in Fig.1, the blind hole 43 was considered to be filled with the light-converting unit 3), the light-converting unit comprises an accommodating cavity (as seen in Fig.1, the “accommodating cavity” was considered to be the structure/shape of the light-converting unit 3) made of a light-transmitting material (para[0019]), and a light-converting material (as seen in para[0075], since the light-converting unit 3 including conversion means for converting the primary radiation into a different radiation, the light-
ILLEK fails to disclose a plurality of blind holes is arranged at a first surface of the light guide plate.
However, KANADE discloses a plurality of blind holes is arranged at a first surface of a light guide plate (as seen in Figs.7-9, the “blind holes” were considered to be the blind holes of the light guide plate 701/801/901 receiving the light source 702/802/902).
Therefore, in view of KANADE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of blind holes as taught by KANADE to the light guide plate of ILLEK in order to increase the intensity of the light guide plate by the multiple blind holes and light sources.

Regarding claim 17, ILLEK modified by KANADE as discussed above for claim 11 discloses the backlight module according to claim 11
Regarding “a display device”, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. In other words, the preamble of the claim recites a “display device” without additional structural limitations in the body of the claim of the display device. As a result, the recitation was not considered to add significance to the claim. ILLEK modified by KANADE as discussed above for claim 11 discloses all the structural limitations of the claim.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ILLEK (US 2015/0097198) modified by KANADE (US 2012/0051093), and in view of YAGI (WO 2012/141094).
Regarding claim 2 and claim 18, ILLEK modified by KANADE fails to disclose wherein the light-converting material comprises at least one of a quantum dot material and a fluorescent material.
However, YAGI discloses a light-converting material (34, Fig.3) includes a fluorescent material (see pg.7, line 251).
Therefore, in view of YAGI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fluorescent material as taught by YAGI to the light-converting material of ILLEK modified by KANADE in order to convert the wavelength range of the light source to a desired wavelength range for a desired color spectrum.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ILLEK (US 2015/0097198) modified 20150097198by KANADE (US 2012/0051093), and in view of CHEN (US 2012/0275139).
Regarding claim 5, ILLEK modified by KANADE fails to disclose wherein a plurality of diffusion dots is arranged on a light-entering surface of the light guide plate.
However, CHEN discloses a diffusion dot (as seen in Fig.5 and para[0043], the “diffusion dot” was considered to be the lens 134 because the lens 134 functions to diffuse light of the light source 110; as seen in Fig.1, a “plurality of diffusion dots” was considered to include each diffusion dot 134 for each light source 110) is arranged on a light-entering surface (130a, Fig.5) of a light guide plate (120, Fig.5).
Therefore, in view of CHEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate diffusion dots as taught by CHEN to the light guide plate of ILLEK modified by KANADE in order to diffuse light from the light source.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ILLEK (US 2015/0097198) modified by KANADE (US 2012/0051093), and in view of KANG (US 2011/0164402).
Regarding claim 6, ILLEK further discloses the accommodating cavity is truncated cone-like (as seen in para[0013], the accommodating cavity of the light-converting unit 3 can have a truncated cone shape).
ILLEK modified by KANADE fails to disclose wherein each blind hole is cylinder-like.
However, KANG discloses blind holes (135, Fig.1) of a light guide plate (130 Fig.1) is cylinder-like (as seen in para[0061], the blind holes 135 can have a cylinder shape).
Therefore, in view of KANG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cylinder shape as 

Regarding claim 20, ILLEK further discloses wherein the light-transmitting material comprises a glass or a transparent resin (as seen in para[0019], the light-transmitting material of the light-converting unit 3 is made of PMMA, glass, silicone, or epoxy), the accommodating cavity is truncated cone-like (as seen in para[0013], the accommodating cavity of the light-converting unit 3 can have a truncated cone shape), a refractive index of a medium filled into the gap is less than a refractive index of the light-converting material (as seen in para[0019], the light-transmitting material of the light-converting unit 3 can be PMMA; as seen in para[0073], the medium of the gap 6 is air; as a result, a refractive index of a medium filled into the gap 6 [i.e. air] is less than a refractive index of the light-converting material 3 [e.g. PMMA]), the medium in the gap is air, and the outer wall of the accommodating cavity is an inclined surface (as seen in Fig.1, the outer wall of the accommodating cavity of the light-converting unit 3 is an inclined surface), and the first surface (40, Fig.1) is a light-entering surface of the light guide plate (4, Fig.1).
ILLEK modified by KANADE fails to disclose each blind hole is cylinder-like.
However, KANG discloses blind holes (135, Fig.1) of a light guide plate (130 Fig.1) is cylinder-like (as seen in para[0061], the blind holes 135 can have a cylinder shape).
Therefore, in view of KANG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cylinder shape as .

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ILLEK (US 2015/0097198) modified by KANADE (US 2012/0051093), and in view of TERAJIMA (US 2011/0149594).
Regarding claim 12, ILLEK modified by KANADE discloses wherein the light source comprises a LED (Light Emitting Diode) array (as seen in Fig.9 of KANADE, the light source 902 includes a LED array 902).
ILLEK modified by KANADE fails to explicitly disclose each LED in the LED array corresponds to at least one light-converting unit.
However, TERAJIMA discloses each LED (3, Fig.2; para[0163]) of a LED array corresponds to at least one light-converting unit (34, Fig.2).
Therefore, in view of TERAJIMA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate each LED corresponds to each light-converting unit as taught by TERAJIMA to the light source of ILLEK modified by KANADE in order to provide each light source with a corresponding light-converting unit such that all the light sources provide similar illumination characteristic.

Regarding claim 14, ILLEK modified by KANADE fails to disclose a light-shielding metal pattern located on the first surface of the light guide plate, wherein an orthographic 
However, TERAJIMA discloses a light-shielding pattern (3026, Fig.52; para[0313]) located on a first surface of a light guide plate (3002, Fig.52), an orthographic projection of the light-shielding pattern onto the first surface overlaps with an orthographic projection of a light-converting unit (3034, Fig.52) onto the first surface.
Therefore, in view of TERAJIMA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light-shielding pattern as taught by TERAJIMA to the first surface of the light guide plate of ILLEK modified by KANADE in order to reduce bright spots or brightness irregularities directly above the light source.
Regarding “a light-shielding metal pattern”, the light-shielding pattern of TERAJIMA reflects or blocks light emitted from the light source. One of ordinary skill in the art would have recognized that metal is a well-known material for reflecting or blocking light. It is well within one of ordinary skill in the art to select a substitutive alternative (metal, white inks/pigments, etc) for reflecting or blocking light. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate metal to the light-shielding pattern of ILLEK modified by KANADE in order to reflect or block light emitted from the light source.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ILLEK (US 2015/0097198) modified by KANADE (US 2012/0051093) and TERAJIMA (US 2011/0149594), and in view of HO (US 2014/0334152).
Regarding claim 13, ILLEK modified by KANADE and TERAJIMA fails to disclose wherein the LED array is arranged on a transparent substrate, and a light reflecting layer is arranged on a side of the transparent substrate facing away from the LED array.
However, HO discloses a LED array (3, Fig.13) is arranged on a transparent substrate (2, Fig.13), and a light reflecting layer (8, Fig.13) is arranged on a side of the transparent substrate facing away from the LED array (as seen in para[0052], the light reflecting layer 8 reflects light emitted from the LEDS 3 passing through the transparent substrate 2).
Therefore, in view of HO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent substrate and a light reflecting layer as taught by HO to the LED array of ILLEK modified by KANADE and TERAJIMA in order to reflect light transmitted from the light source passing through the transparent substrate.

Regarding claim 16, ILLEK modified by KANADE, TERAJIMA, and HO further discloses wherein each LED in the LED array is a blue LED (as seen in para[0163] of TERAJIMA, each LED 3 emits blue light).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ILLEK (US 2015/0097198) modified by KANADE (US 2012/0051093) and TERAJIMA (US 2011/0149594), and in view of KANG (US 2011/0164402).
Regarding claim 15, ILLEK modified by KANADE and TERAJIMA fails to disclose at least one of a scattering film and a brightness enhancement film, wherein the scattering film and 
However, KANG discloses a scattering film and a brightness enhancement film (as seen in Fig.1 and para[0074], the optical sheet 140 includes a diffusion sheet and a brightness enhancement sheet).
Therefore, in view of KANG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a scattering film and a brightness enhancement film as taught by KANG to the light guide plate of ILLEK modified by KANADE and TERAJIMA in order to provide a more uniform light distribution pattern.
Regarding “wherein the scattering film and the brightness enhancement film are both located on a side of the light-shielding metal pattern facing away from the first surface of the light guide plate”, as seen in Fig.52 of TERAJIMA, the light shielding pattern 3026 was considered to face downward. As seen in Fig.1 of KANG, the scattering film 140 and a brightness enhancement film 140 was considered to face upward away from the first surface of the light guide plate. As a result, the scattering film and the brightness enhancement film of ILLEK modified by KANADE, TERAJIMA, and KANG would have been located on a side of the light-shielding metal pattern facing away from the first surface of the light guide plate.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anandan (US 20110176328), Lai (US 20090179548), Ijerman (US 20100118545), Bierhuizen (US 20090086508), Sakai (US 20100079980), Weng (US 20100244058), and 

Examiner’s Comment









The prior art of record was considered to teach the embodiment of Fig.2 of the applicant’s drawings, where the light exit surface of the light guide plate 5 has blind holes 6 for a light-converting material 8. The light exit surface of light guide plates can commonly include blind holes, and the blind holes are filled with a mixture of a light-converting material and a binder that is cured. Or the light exit surface of the light guide plates can be doped with light-converting material.
In addition, the prior of record was considered to also teach the embodiment of Fig.3 of the applicant’s drawings, where the light-entering surface of the light guide plate 5 has blind holes 6 for a light-converting material 8 (e.g. ILLEK as discussed above for claim 1).
As a result, it is suggested to direct the claims to Fig.1 of the applicant’s drawings. One of the features of the applicant’s disclosure appears to be the structure/shape of the light-converting unit on the light-exiting surface of the light guide plate such that there is an air gap between an inclined surface of the light-converting unit and the inner wall of the blind holes. It is noted that the prior art generally teaches a light-converting unit on the light-exiting surface of the light guide plate. In addition, the prior art also generally teaches an adhesive, filler, or optical elements (e.g. matching refractive material) between the light-converting unit and the light guide plate such that there is a gap. However, the combination of the structure/shape of the light converting unit, the location of the light-converting unit, and the type of gap was considered to 
“Claim 11. A backlight module, comprising: 
a light guide plate comprises a light-entering surface, and a light-exiting surface opposite the light-entering surface, 
a plurality of blind holes is arranged at the light-exiting surface of the light guide plate, each of the plurality of blind holes is filled with a light-converting unit, the light-converting unit comprises an accommodating cavity made of a light-transmitting material, and a light-converting material located in the accommodating cavity, and an air gap is between an outer wall of the accommodating cavity and an inner wall of each of the blind holes; and 
a light source arranged on a side of the light-entering surface of the light guide plate and configured to excite the light-converting material to emit light;
wherein each of the blind holes is cylinder-like, and the outer wall of the accommodating cavity is an inclined surface.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875    


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875